                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Mike Anderson Chevrolet of Chicago,
LLC
                                            Plaintiff,
v.                                                       Case No.: 1:20−cv−06161
                                                         Honorable Franklin U. Valderrama
QBE Insurance Corporation
                                            Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, April 19, 2021:


        MINUTE entry before the Honorable Sunil R. Harjani: Status hearing set for
4/21/2021 is stricken and reset to 8/11/2021 at 9:15 a.m. by telephone. By 8/6/2021, the
parties shall file a joint status report with an update on fact discovery and any settlement
discussions, including a statement indicating whether the parties are interested in a
settlement conference, and a proposed expert discovery schedule if the parties intend to
use retained experts. The Court has reviewed the latest Joint Status Report [28] which
indicates that the parties are on track to complete fact discovery by the 9/17/2021
deadline. The parties report that they are currently scheduling non−party fact depositions
for the last week of July and first week of August. The deadline to issue notices of
depositions and subpoenas for deposition testimony with agreed upon dates was 4/9/2021
[24]. By 4/30/2021, the parties shall file a Deposition Scheduling Report listing all
deponents with confirmed deposition dates. Motions to compel regarding any alleged
written discovery deficiencies are due by 6/1/2021. However, the parties must comply
with Local Rule 37.2 before that date and must have a telephone or videoconference in an
attempt to resolve their differences. Any motion to compel must state details showing
compliance with LocalRule 37.2. Mailed notice(lxs, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
